.




             OFFICE OF THE A’TTORNEYGENERAL OF TEXAS
                                     AUSTIN




Teaohor R~tlreinent       Syetam ot Taxar
Austin,   Tyar,

Dear 3.trr:




                                                       Teaoher icstlreoPsnt
                                                     tidepbadont 9ohool
Dittriot     a    oath                                   iSti   beak   rop-
nrsatl~(l:       the d                                 the Teaohrr
Rotfrezbnt        syat                               h 0r my in the
                                             ok rao drposft.6    with
                                             t of a dogceit varront
                                             eipt to the dlstrlot
                                             rwtlttanoe   ln the
                                            wlodged mabjeat to tha



                                              TW iwJ6edfat*ly
                                                            You informbd


di&rlot   wrote that the bask would iesur a buplloata
oheok upon ysur ramfrhlng   an fndomnlty bond. You aalc
our oplalon ae to tha etatur an6 liability  of the Tea&or
R6tlrmeat   Syatsa in thin z?attOz.
                 Xe are OS tke oplnlca t&it the statur or the
Teacher Betiraaent        Eiyatev   iu tha aam aa   it    w~lld    ha?e
Teeaher Retirement     System of Te~rar, Page 9


been if it had reoeivsd no oheok at all, even eslde from the
raot thet th.4 reoelpt   airen waa conditIonal.     A reading or
the Teacher Retlrer.ect   Aot Itfelf  (Acta 1937, 4fit.k. leg.,, .~
R.S., :‘.I%. 47 ae axended by Aate 1941, 47th Le&. , I%..~.  .,     ,
B.B. 1016) oonvlnoes us, that paynente or deduotlons to the
T;~e;;;dRetframent    Syateza nre not 0oepleted’~uutli   oeah &a
              If the money Ia not received,   then no payment
has been*mede.
            .c,ectIona 7 (1) en& E (7)   (1)   (b)     of tko orlglnal
Rot read   in part fla follows:
           “(1) The ftate Boar4 of Trustees. ehell
     be the tmstsee    of the ssvernl funds ac
     herein created by tbIe Act, and eball have
     full powsr to lnveet such flunmdseubjeat        to
     the follorln~  lfalfetione   .?nc! rastrictlom:
     All retframmt    ruhde, ae em racelveC by
     the Treasury oF;fho:ftatc    of ‘ICeus frcx
     aonttibutiocs  of teacbm;    oud orr,-roge13    83
     her&n provided,     may be Invested * l **
     (Zmghaals suPplIed)
            v(b)   The treasurer   or prcper   clls-
     burefng    ofrloer  or eeoh employer oneu-
      thorlty rrom the employer rhall make
      deduotiona tram salaries      or. teachers aa
      prorlded In thl e Act, and shall tranamlt
      monthly, or at such tlae ae the JXate
     ,Board of Trusteer; shall Ceeigaate,, a,
      oertlfled    copy or the payroll,     and, the
      amount specified    tc be deSuot,ed shall be
      oald to the rxeo..tlve    Qearaterr cf the State
      ioard of Trusteee,    ant artsr &kIng a
      record of all reoelpte.    ,t.he said Boor4
      shall peg them to the Yreaeurer        of th
      :;tate of Texas + + v.* (,Rmpkaais tur,&eb)
             The wording oi the above qtlcted provisions     war
unan~~ed by the amendmenta to the Act by tke 47th lagla-
        . 60 are of the opinion that theae provisions,        ae
well ae the rest of tha r,ot, oleerly    evldcnce the legis-
letlve   intent t&t 8 payment of contributions      -rvoulJ not
be made until and unler:e the aotual money 1s recafved.
Arttcle   10, Kevlsed Civil Xatutes;    39 53x.  Jur.   19a.
6~~pcae the situ-tlon     where e oheok wee reoeived by the
Teaoher i?etirei:!ent System and depoeited with the Stete
Treasurer,    but upon its preeentetloa   to the beak upon
            .   ”




nhlah it wes drawn it    wtis   not   honored bscauc4     cl lneufti4nay
of funds.  f;ould this   constitute      a   payment?    Fe think not.
             The lnterpretatlsn    which t>4 Teacher 54tlmxcent
System her plaord upon the provisions        OP the Act is ahown
by the r4o4ipt,    whioh   r.bds 88 follows;   "Receipt of r4-
aittano4   in ths wnount:rhown     below is hereby acknowledgsd
rabjrct  to th4 oonditlon thst unless the cash Frooesds
thsreof ars hcelved       in axe aoume    of busj.ness,  this
receipt  ahalA become null and void."        Th4 raot t&t     thr
T4acher Retimmnt        Systsc: hae ocnstmed   the .?ct to mean
that thsr4 would be no pamnsnt Wnl4bs ths oash procesds
thareof 4r4 r4c41v4dW lo entitled        to oonelderable   w4ight.
39 T41. nar. 235.
            In view of th foregoing,  it 13 ths oonsldordd
opinion of this desartxent    t&t under the fscts sub7ftt4d
to ua the Tsaohor htire-eat ayetea Is in no::my llabl4
b'eoaue4 or tha loss of th4 .caeh14rqs check rnd th$?. ths
stat.:8 of'the  Systar: is the sam au lf no oheok had been
recaivsa.

                                         Very truly     yxrs,




                                                  ClSnn It. Lewis
                                                       Atatatant




GYS :eaw